                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

NOSOUD ALEMARAH,

        Plaintiff,                                             Civil Action No. 19-CV-10556

vs.                                                            HON. BERNARD A. FRIEDMAN

GENERAL MOTORS LLC,

      Defendant.
_______________________/

           OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
      RECONSIDERATION OF THE COURT’S ORDER AND JUDGMENT GRANTING
                   SUMMARY JUDGMENT FOR DEFENDANT

                This matter is presently before the Court on plaintiff’s motion [docket entry 40] for

reconsideration of the Court’s February 18, 2020, order and judgment granting summary judgment

for defendant. Pursuant to E.D. Mich. LR 7.1(h)(2), the Court shall decide this motion without a

hearing.

                Before commencing the instant lawsuit in this Court, plaintiff commenced a nearly

identical lawsuit in state court, the only significant difference being that the former was brought

under a state statute and the latter under Title VII. While the instant action was pending, the parties

successfully mediated the state-court action and stipulated to the dismissal of that case with

prejudice. Defendant in the instant action later moved for summary judgment, arguing, among other

things, that the state court’s order of dismissal is res judicata as to the instant action. Defendant

noted that it is a defendant in both lawsuits, and that both are based on the identical facts and

concern the same time frame. Plaintiff responded to defendant’s summary judgment motion but

entirely disregarded the res judicata argument. The Court, finding the argument both convincing

and dispositive, granted defendant’s motion on this basis and entered judgment in defendant’s favor.
               Now, apparently having been shocked awake, plaintiff has filed the instant motion

for reconsideration in which she offers various arguments as to why she believes the Court erred in

accepting defendant’s res judicata argument. Plaintiff should have presented these arguments in her

response to defendant’s summary judgment motion. By presenting them now, having said nothing

concerning the res judicata issue in her response to defendant’s motion for summary judgment,

plaintiff is attempting improperly to circumvent the Court’s motion practice rules, which set both

time and page limits on a party’s right to make such arguments. See E.D. Mich. LR 7.1(c), (d), (e).

The Court therefore deems plaintiff to have waived all of these arguments.

               But even if plaintiff had made these arguments in response to defendant’s summary

judgment motion, as she was required to do, the Court would have rejected them as meritless.

Plaintiff first argues that it was improper, under the law of the case doctrine, for defendant to seek

summary judgment based on res judicata because defendant “raised the issue of res judicata and

joinder before the State Court . . . and the State court denied GM’s motion.” Pl.’s Recon. Br. at 2.

This statement is false. The issue defendant raised in state court, while both lawsuits were pending,

was whether plaintiff was required under MCR 2.203(A) to join her federal claims with her state

claims. This has nothing to do with the res judicata issue defendant later raised in this Court,

namely, whether the state court’s stipulated order of dismissal precluded plaintiff from litigating her

claims in this Court. The law of the case doctrine has no application in these circumstances.

               Plaintiff next cites Hoogland v. Kubatzke, No. 307459, 2013 WL 331580, at *4

(Mich. Ct. App. Jan. 29, 2013), for its statement that “[a]s res judicata should not be used to punish

a party from suing various defendants in different proceedings, plaintiff’s claim should not be barred

by res judicata.” The facts and legal issues in Hoogland bear no resemblance to those in the present


                                                  2
case. In Hoogland, plaintiff sued her employer, Delta College, in federal court for retaliation and

lost on summary judgment. She then sued four of the college’s officers in state court for the same

retaliation. Id. at *3. The Michigan Court of Appeals held that the judgment in the federal case did

not bar the subsequent state-court action because the parties in the two cases were different and

“[d]efendants offer no support for the proposition that plaintiff’s CRA claim imposed a mandatory

party joinder requirement on plaintiff’s claim.” Id. at *4. Hoogland did not involve the issue raised

in the present case (i.e., whether a judgment in one case bars a subsequent action between the same

parties and involving identical facts) and has no conceivable application here.

               Plaintiff next cites Alexander v. Gardner-Denver Co., 415 U.S. 36, 47-48 (1974), for

its statement that “in general, submission of a claim to one forum does not preclude a later

submission to another.” Plaintiff quotes this statement out of context. In Alexander, plaintiff

unsuccessfully arbitrated a grievance he filed under a collective bargaining agreement after being

discharged. He then filed a Title VII discrimination claim in federal court. The district court

dismissed the claim on the grounds that the suit was barred because the dispute had been arbitrated.

The Supreme Court reversed, stating that “Title VII’s purpose and procedures strongly suggest that

an individual does not forfeit his private cause of action if he first pursues his grievance to final

arbitration under the nondiscrimination clause of a collective-bargaining agreement” and that “a

contractual right to submit a claim to arbitration is not displaced simply because Congress also has

provided a statutory right against discrimination.” Id. at 49, 52. Like Hoogland, Alexander has

nothing to do with the res judicata issue presented in the instant case, which does not involve

arbitration.

               Plaintiff next cites Kesler v. Barris, Sott, Denn & Driker, PLLC, 482 F. Supp. 2d 886,


                                                 3
894 (E.D. Mich. 2007), for its statement that “Michigan case law demonstrates that a judgment or

dismissal following the acceptance of case evaluation award is not the equivalent of a decision on

the merits.” While this statement may have been correct in 2007, the Michigan Court of Appeals

has stated more recently that “acceptance of a case evaluation is essentially a consent judgment and

[r]es judicata applies to consent judgments.” Garrett v. Washington, 886 N.W.2d 762, 766 (Mich.

Ct. App. 2016) (internal quotation marks and citations omitted). The Sixth Circuit has likewise

noted that “[i]n Michigan, settlement and consent judgments are final judgments on the merits for

purposes of res judicata.” United States v. Chrysler Grp., LLC, 571 F. App’x 366, 369 (6th Cir.

2014). Plaintiff’s quotation from Kesler is not a correct statement of the law currently on this issue.

Therefore, the Court did not err in finding – contrary to plaintiff’s suggestion – that the parties’

acceptance of the mediation award and their stipulation to a dismissal with prejudice of the state-

court action constituted a decision on the merits for res judicata purposes.

               The Court has considered plaintiff’s remaining arguments and finds them to be

equally without merit. The Court concludes that plaintiff has failed to show any error in the Court’s

order and accompanying judgment granting summary judgment for defendant. Accordingly,



               IT IS ORDERED that plaintiff’s motion for reconsideration is denied.



                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
                                               SENIOR UNITED STATES DISTRICT JUDGE
Dated: March 6, 2020
       Detroit, Michigan




                                                  4
